DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a non-final rejection on the merits. Claims 1-9 are currently pending and have been considered below.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 6/20/2019 has been considered. The submission is in compliance with the provisions of 37 CRF 1.97 Form PTO-1449 is signed and attached hereto.
Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 recites “the exterting the steering force”, and should read “the exerting steering force”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view Matsumoto et al. (USP 7,603,215; hereinafter Matsumoto).
Regarding Claim 1:
Mori discloses a vehicle control apparatus that exerts a steering force for suppressing departure of a vehicle to an off-road on the vehicle in accordance with a travel situation, the vehicle including a steering actuator configured to generate the steering force for the vehicle and a detector configured to detect a mark line extending along a travel direction of the vehicle on one lateral side of the vehicle and a road end on the one lateral side, the road end being adjacent to an outer side of the vehicle from the mark line and extending along the travel direction (Mori, Para. [0006-0007]), and the vehicle control apparatus comprising: 
a vehicle control processor configured to successively receive from the detector a detection result pertaining to the mark line and the road end (Mori, Fig. 6, Para. [0032], Mori discloses a camera which extracts the lane marks and end marks (road end) of the road section), and, based on the detection result command the steering actuator to exert a first steering force, which is the steering force based on a first steering characteristic…the first steering force being exerted with an outer end on the road end side of the mark line as an origin (Mori, Para. [0006], [0039], Fig. 4, Mori discloses the steering control unit performs a lane keep assist operation based on the shape of the road (curve, line markers, and road ends), and the amount of steering force applied is based on the shape of the road during a first approximation (first steering force characteristic)); and 
command the steering actuator to exert a second steering force, which is a larger steering force than the first steering force, based on a second steering characteristic differing from the first steering characteristic…the second steering force being exerted with the road end as a reference and a position between the outer end and the road end as an origin (Mori, Para. [0006], [0039], Fig. 4, Mori discloses the steering control unit performs a lane keep assist operation based on the shape of the road (curve, line markers, and road ends), and the amount of steering force applied is based on the shape of the road during a second approximation (second steering force characteristic)).  
Matsumoto, in the same field of endeavor of vehicle lane assisting, discloses in a case where the vehicle departs to the road end side from the mark line (Matsumoto, Column 13, Lines 4-61, Fig. 7A and 7B, Matsumoto discloses correcting the trajectory of the vehicle when the vehicle has deviated beyond the end marker line of the road and is approaching the side of the road (ramble strip)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Mori to include assisting Matsumoto in order to keep the deviation away from the traffic lane from becoming large, (Matsumoto, Column 2, Lines 4-14).
	Regarding Claim 2:
	Mori further discloses the vehicle control processor selectively executes the following in accordance with a width of a side strip between the mark line and the road end: 
first steering control in which the steering actuator generates the first 26steering force…and in which the steering actuator generates the second steering force (Mori, Para. [0058-0066], Mori discloses the steering control unit generates a steering force (first or second) based on the location of the vehicle along the road, and the curvature of the road).
in a case where a lateral end of the vehicle is located within a range from the mark line to a specified position between the mark line and the road end (Matsumoto, Column 13, Lines 4-61, Fig. 7A and 7B, Matsumoto discloses correcting the trajectory of the vehicle when the vehicle has deviated beyond the end marker line of the road and is approaching the side of the road (ramble strip)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Mori to include assisting vehicle lane deviation when the vehicle is between the side road line and side of the road as disclosed by Matsumoto in order to keep the deviation away from the traffic lane from becoming large, (Matsumoto, Column 2, Lines 4-14).
Regarding Claim 3:
Mori further discloses wherein the vehicle control processor is further configured to set the specified position to the road end side as the width of the side strip is increased and to set the specified position to the mark line side as the width of the side strip is reduced during execution of the first steering control (Mori, Para. [0107-0109], Mori discloses the steering controller will maintain a 
Regarding Claim 4:
Mori further discloses wherein each of the first steering characteristic and the second steering characteristic has a steering force increasing characteristic in which the steering force is gradually increased from the mark line side toward the road end side (Mori, Para. [0012-0015], Mori discloses the amount of steering applied to the vehicle is dependent on the distance from the road end side to the vehicle).  
Regarding Claim 7:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 8:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 9:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view Matsumoto and in further view of Katoh (US 2017/0166254; hereinafter Katoh).
Regarding Claim 5:
The combination of Mori and Matsumoto discloses the vehicle control apparatus according to claim 4.
wherein the vehicle control processor is further configured to command at least one of a reduction of a vehicle speed and issuance of a warning in a case where the vehicle departs to a state of approaching the road end (Katoh, Para. [0084], Katoh discloses an alert is issued when the vehicle departs from the lane/road).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Mori to include an alert to be issued when the vehicle departs the lane and/or road as disclosed by Katoh in order for the driver of the vehicle to not deviate outside the travel lane, (Katoh, Para. [0084]).
Regarding Claim 6:
The combination of Mori, Matsumoto, and Katoh disclose the vehicle control apparatus according to claim 5.
Mori further discloses 27the detector is configured as an image capturing device capable of capturing an image of outside of a cabin (Mori, Para. [0006], Mori discloses a camera which captures an image of the environment outside the vehicle), and 
the vehicle control processor is configured to determine the detection result pertaining to the mark line and the road end based on the image captured by the image capturing device (Mori, Para. [0039], Mori discloses the controller detects the lane marks (i.e. mark line and road end) based on the captured images provided by the camera).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664